IN THE SUPREME COURT OF PENNSYLVANIA



 In the Matter of                           :   No. 2036 Disciplinary Docket No. 3
                                            :
 BENJAMIN HART PERKEL,                      :   No. 23 DB 2014
                                            :
                                            :   Attorney Registration No. 308095
                                            :
 PETITION FOR REINSTATEMENT                 :   (Philadelphia)
                                            :
                                            :


                                        ORDER



PER CURIAM


       AND NOW, this 15th day of March, 2021, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).